


110 HRES 1244 IH: Resolving to address the costly obesity

U.S. House of Representatives
2008-06-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IV
		110th CONGRESS
		2d Session
		H. RES. 1244
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2008
			Mr. Blumenauer (for
			 himself, Mr. Kind, and
			 Mr. Porter) submitted the following
			 resolution; which was referred to the Committee on Energy and
			 Commerce
		
		RESOLUTION
		Resolving to address the costly obesity
		  epidemic by identifying opportunities to increase access to and promotion of
		  nutrition, physical activity, and health care in all of Congress’s
		  work.
	
	
		Whereas the percentage of United States adults classified
			 as having obesity doubled between 1980 and 2000, from 15 percent to 31
			 percent;
		Whereas according to projections, 3 out of 4 American
			 adults could suffer from being overweight or obese by 2008;
		Whereas over the past 20 years, the proportion of
			 overweight children ages 6 through 11 has more than doubled and the rate for
			 adolescents ages 12 through 19 has tripled;
		Whereas according to the most recent Department of Health
			 and Human Services data, the total cost of obesity in the United States is over
			 $117,000,000,000 each year;
		Whereas a 2008 report by the Conference Board concluded
			 that obesity is costing United States companies as much as $45,000,000,000 a
			 year in medical expenditures and work loss;
		Whereas people with obesity have higher health care
			 utilization rates of 36 percent higher inpatient and outpatient spending, 77
			 percent higher medication spending, 45 percent more inpatient days, 48 percent
			 more expenditures over $5,000, and 11 percent higher annual health care
			 cost;
		Whereas people with obesity are at increased risk for many
			 of the most costly and debilitating chronic diseases, including type 2
			 diabetes, heart disease, hypertension, osteoarthritis, sleep apnea, gallbladder
			 disease, gastro-esophageal reflux disease, respiratory problems, stroke,
			 endometrial, breast, prostate cancer, colon cancers, poor female reproductive
			 health, depression, and many others;
		Whereas the obesity epidemic is a complex problem with no
			 one villain or solution and will require a wide range of policy, environmental,
			 cultural, and personal changes to reverse; and
		Whereas the majority of the Federal Government’s work,
			 from agriculture to education to transportation to labor to healthcare to tax
			 policy, has implications on America’s nutrition, physical activity, health
			 literacy, and health delivery system: Now, therefore, be it
		
	
		That the United States House of
			 Representatives—
			(1)recognizes the urgency and complexity of
			 the obesity epidemic;
			(2)commends the
			 Campaign to End Obesity and its advising organizations for their
			 identification of actionable steps that Congress can take toward reversing the
			 epidemic; and
			(3)commits to
			 considering opportunities for addressing the obesity epidemic such as improving
			 nutrition, increasing physical activity, and expanding access to care in all
			 major legislative action.
			
